Title: From Thomas Jefferson to Thomas Mann Randolph, 23 June 1806
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                        
                            My Dear Sir
                     
                            Washington June 23. 06.
                        
                        It is with an aching heart I take up my pen, & this circumstance must apologise for my interference in the
                            present case. but where every thing which I hold dear in this world is at stake, where the future happiness of our whole
                            family, or their future misery unmixed & unabating, are hanging in even suspence, [it] must be justifiable to urge our
                            rights to a due share of w[eight] in your deliberations.   I had fondly hoped that the unfortunate matter which arose between
                            yourself & J. Randolph the last evening of Congress, had been settled almost in the moment of it’s birth. but a
                            publication not long since in the National Intelligencer, & one in the Enquirer of the 17th inst. seem likely to
                            produce an altercation which if continued will probably lead to a fatal issue. certainly I would not wish you to do what
                            might lessen you in the esteem of the world. but I wish you to estimate correctly the public opinion in such a case, &
                            not to volunteer beyond what that might require or approve. the piece in the Enquirer seems at present to propose nothing
                            farther from that quarter. quite unacquainted with facts, I cannot judge whether any thing in it be mistated: if it be
                            not, let it end there. but if there be any incorrectness so important as to require rectification, the simplest statement
                            of the fact, without colouring, without reflection, without any expression of feeling is all that should be gi[ven.] the
                            least expression of passion on the one side, draws forth a litt[le] more on the other, & ends at last in the most
                            barbarous of appeals. how different is the stake which you two would bring into the field! on his side, unentangled in the
                            affections of the world, a single life, of no value to himself or others. on your’s, yourself, a wife, & a family of
                            children, all depending, for all their happiness & protection in this world on you alone. should they lose you, my cares
                            for them, a poor substitute at any time, could continue, by the course of nature, but for a short time. seven children, all
                            under the age of discretion & down to infancy would then be left without guide or guardian but a poor broken-hearted
                            woman, doomed herself to misery the rest of her life. and should her frail frame sink under it, what is then to become of
                            them? [Is] it possible that your duties to these dear objects can weigh more [light]ly than those to a gladiator? be assured
                            this is not the opinion [of t]he mass of mankind, of the thinking part of society, of that discreet part whose esteem we
                            value. if malice & levity find sport in mischief rational men are not therefore to exhibit themselves for their
                            amusement. but even the striplings of fashion are sensible that the laws of duelling are made for them alone, for lives of
                            no consequence to others; not for fathers of families, or for those charged with other great moral concerns. the valuable
                            part of society condemn in their hearts that knight-errantry, which following the ignis fatuus of an imaginary honour,
                            bursts asunder all the ligaments of duty & affection, & consigns to misery & ruin innocent & helpless families.
                            let me intreat you then, my dear Sir, to take no step in this business but on the soberest reflection. call to your aid
                            our rational & prudent friends, such as P. Carr, mr Divers, mr Nicholas, & do only what they shall advise. think
                            nothing of the time taken for consultation: you will never have reason to regret that. [in a] case of this character, our
                            own judgment is so deranged by passion [that] it is no guide at all. the sober reason of a friend therefore is [al]ways called
                            to our aid. these persons will never advise you to dishonour yourself. but they will shape your course more conformably to
                            what the world will approve. I hope therefore that, listening to the morality of your situation, suppressing all passion,
                            & exercising your own strong & good sense, aided by the calmness of our friends, such a course will be pursued, as
                            will leave us in possession of that domestic happiness, we now enjoy, & which ought not to be sacrificed, and a wife &
                            children lost for ever by the error of a single moment. my anxiety in this case is extreme. it flows from a sincere &
                            warm affection for you, & from that devotedness to the happiness of my daughter & her children, without which there
                            can be none for me. I see all this depending on your prudence & self-command, [as] I do not believe there is any eagerness
                            on the other side to [ad]vance beyond what is necessary. busy people may indeed, und[er] the mask of friendship & great
                            concern for your honour, entangle this matter in punctilio: but I hope the discernment of the principals, of those ‘quorum
                            res agitur,’ will see thro’ this & rise above it. with sincere prayers that this calamity may be averted which now hangs
                            over the happiness of us all, I tender you my sincere & affectionate salutations.
                        
                            Th: Jefferson
                     
                        
                    